EXHIBIT 10.1
EXECUTION VERSION
NOMINATION AGREEMENT
This Nomination Agreement (this “Agreement”), dated as of December 21, 2016, by
and among Houghton Mifflin Harcourt Company, a Delaware corporation (the
“Company”), and the stockholders party hereto (collectively, the
“Stockholder”).  Unless otherwise specified herein, all of the capitalized terms
used herein are defined in Section 10.
WHEREAS, as of the date hereof, the Stockholder and its Affiliates currently
Beneficially Own (as defined below) 20,511,494 shares of the Common Stock, par
value $0.01 per share, of the Company (the “Common Stock”), 423,604 of which may
be acquired by the Stockholder and its Affiliates upon exercise of 211,802
warrants, representing approximately 16.62% of the issued and outstanding shares
of Common Stock, taking into account those shares to be acquired upon exercise
of the warrants;
WHEREAS, the Company and the Stockholder are parties to that certain letter
agreement, dated as of October 19, 2016 (the “NDA”), pursuant to which the
Company and the Stockholder agreed to certain terms governing the access of
confidential Company information by the Stockholder; and
WHEREAS, the Company’s Board of Directors (the “Board”) and the Nominating,
Ethics and Governance Committee of the Board (the “Nominating Committee”) have
each considered the qualifications of the Stockholder Designee (as defined
below), and have conducted such review as they have deemed appropriate,
including as to reviewing materials provided by the Stockholder Designee and the
Stockholder.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
Section 1.                  Board Representation and Board Matters.  The Company
and the Stockholder agree as follows:
(a)            effective as of the date hereof, the Board shall take all action
to (1) increase the size of the Board by one director to nine (9) directors, (2)
appoint Daniel Allen (the “Stockholder Designee”) to fill the resulting vacancy
on the Board to serve an initial term expiring at the annual meeting of
stockholders of the Company to be held in 2017 (the “2017 Annual Meeting”) and
(3) concurrent with his appointment to the Board, appoint Mr. Allen to the
Nominating Committee;
(b)            the Company’s slate of nominees for election as directors of the
Company at the 2017 Annual Meeting shall include the Stockholder Designee;
(c)            the Company will use its reasonable best efforts to cause the
election of the Stockholder Designee to the Company’s Board at the 2017 Annual
Meeting (including recommending that the Company’s stockholders vote in favor of
the election of the Stockholder Designee (along with all other Company nominees)
and otherwise supporting the Stockholder
 

--------------------------------------------------------------------------------

Designee for election in a manner no less favorable than the manner in which the
Company supports any other independent director nominee);
(d)            for so long as Mr. Allen serves on the Board and satisfies all
applicable independence standards, Mr. Allen shall be offered the opportunity to
be a member of the Nominating Committee;
(e)             prior to the execution of this Agreement, (1) the Stockholder
Designee has completed and submitted to the Company a director and officer
questionnaire (in the same form as completed by other members of the Board); and
(2) each of the Board and the Nominating Committee has reviewed and approved the
qualifications of the Stockholder Designee to serve as a member of the Board and
has determined that the Stockholder Designee currently satisfies the conditions
set forth in clause (f) below. As a condition to the Stockholder Designee’s (i)
nomination to the Board and (ii) continuing service as a member of the Board,
the Stockholder Designee will provide, fully and completely, any information the
Company reasonably requires, including information the Company requires to be
disclosed in a proxy statement or other filing under applicable law, stock
exchange rules or listing standards, information in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal obligations, to the extent, in each case,
consistent with the information required by the Company in accordance with past
practice with respect to other members of the Board;
(f)              the Stockholder Designee will, at all times while serving as a
member of the Board:
(i)            meet all director independence and other standards of the
Company, NASDAQ, any other stock exchange on which the Company’s shares are
listed and the U.S. Securities and Exchange Commission (the “SEC”), applicable
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all rules and regulations promulgated thereunder; and
(ii)            be qualified to serve as a director under the Delaware General
Corporation Law (the “DGCL”) (clauses (i) and (ii), collectively, the
“Conditions”). The Stockholder Designee will promptly advise the Board and the
Nominating Committee in writing if he or she ceases to satisfy any Condition.
(g)            notwithstanding anything to the contrary contained herein, if at
any time after the date of this Agreement, the Stockholder, together with its
Affiliates, ceases to Beneficially Own in the aggregate at least 10% of the
Voting Securities (a “Stockholder Designee Termination Event”), then (1) the
Stockholder shall cause the Stockholder Designee to promptly offer to tender his
or her resignation from the Board and any committee of the Board on which he or
she may be a member (and, if requested by the Company, promptly deliver his or
her written resignations to the Board (which shall provide for his or her
immediate resignations) it being understood that it shall be in the Board’s sole
discretion whether to accept or reject such resignation), and (2) the Company
shall have no further obligations under this Agreement.  In furtherance of the
foregoing, the Stockholder Designee shall, prior to his or her appointment to
 
- 2 -

--------------------------------------------------------------------------------

the Board, and the Stockholder shall cause the Stockholder Designee to, execute
an irrevocable resignation in the form attached hereto as Exhibit A;
(h)            at all times while serving as a member of the Board, the
Stockholder Designee shall, and the Stockholder shall use reasonable best
efforts to cause the Stockholder Designee to, comply with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to all
Board members, including, without limitation, Code of Conduct and Corporate
Governance Guidelines, securities trading policies, anti-hedging and
anti-pledging policies, Regulation FD-related policies, director confidentiality
policies and other corporate governance and compliance policies, in each case to
the extent applicable to all non-employee Board members (provided that no
provision of any such document shall be deemed to be violated by any
communication permitted by this Agreement or the NDA), and (except as permitted
by the NDA) preserve the confidentiality of the Company’s confidential
information, including discussions or matters considered in meetings of the
Board or Board committees to the extent not disclosed publicly by the Company;
and
(i)              if, during the Restricted Period (as defined below), the
Stockholder Designee is no longer able to serve, solely as a result of the
Stockholder Designee’s death or incapacitation, or due to the fact that the
Stockholder Designee ceases to be affiliated with the Stockholder and its
Affiliates, in each case provided that a Stockholder Designee is otherwise then
entitled to be appointed or serve, as applicable, as a director of the Company
pursuant to this Agreement, then the Stockholder shall be entitled to designate
a replacement director who shall (1) meet the requirements set forth in clause
(f) above, (2) be reasonably acceptable to the Board after the Nominating
Committee has conducted its ordinary course review process for directors of the
Company, (3) provide the items required to be provided by the Stockholder
Designee pursuant to clauses (e) and (g) above and (4) agree to be bound in
writing by all obligations that are applicable to the Stockholder Designee
hereunder. The Board shall promptly appoint any replacement pursuant to this
clause (i), and such replacement shall be considered to be the “Stockholder
Designee” under this Agreement.
Section 2.                  Additional Stockholder Obligations.
From the date of this Agreement and for all times during the Restricted Period,
the Stockholder shall not, and shall cause its Affiliates not to, in any way,
directly or indirectly (in each case except as expressly permitted by this
Agreement or as expressly permitted in writing by the Company):
(a)             (1) make, engage in, or in any way participate in, directly or
indirectly, any “solicitation” of proxies (as such terms are used in the proxy
rules of the SEC but without regard to the exclusion set forth in Rule
14a-1(l)(2)(iv) of the Exchange Act) or consents to vote or advise, encourage or
influence any person with respect to the voting of any securities of the Company
or any securities convertible or exchangeable into or exercisable for any such
securities for the election of individuals to the Board or to approve
stockholder proposals, or become a “participant” in any contested “solicitation”
for the election of directors with respect to the Company (as such terms are
defined or used under the Exchange Act), other than a “solicitation” or acting
as a “participant” in support of all of the nominees of the Board at any
stockholder meeting or voting its shares at any such meeting in its sole
discretion (subject to
 
- 3 -

--------------------------------------------------------------------------------

compliance with this Agreement), (2) make or be a proponent of any stockholder
proposal (pursuant to Rule 14a-8 under the Exchange Act or otherwise) or (3)
initiate, encourage or participate in any “withhold” or similar campaign,
directly or indirectly;
(b)            form, join, encourage, influence or in any way participate in any
“group” (as defined pursuant to Section 13(d) of the Exchange Act) with respect
to securities of the Company (other than any group composed of the Stockholder
and its Affiliates) or deposit any Voting Securities of the Company in a voting
trust or subject any Voting Securities to any voting agreement;
(c)             acquire or seek to acquire whether by purchase, tender or
exchange offer, through the acquisition of control of another person, by joining
a partnership, limited partnership, syndicate or other group (including any
group of persons that would be treated as a single “person” under Section 13(d)
of the Exchange Act), through swap or hedging transactions or otherwise, any
securities or rights or options to acquire any securities of the Company, or any
derivative securities or instruments, if such acquisition would result in the
Stockholder and its Affiliates having Beneficial Ownership of, or economic
exposure to, more than 20% of the Voting Securities;
(d)            make any public proposal or public disclosure with respect to any
material change in the capitalization or dividend policy of the Company, or any
other material change in the Company’s management, business or corporate
structure;
(e)             make any public statement or announcement that constitutes an ad
hominem attack on, or otherwise disparages or causes to be disparaged, the
Company, any of the Company’s Affiliates, or any of the Company’s past, present
or future officers or directors appointed during the term of this Agreement;
(f)             engage in any short sale or any purchase, sale or grant of any
option, warrant, convertible security, stock appreciation right, or other
similar right (including any put or call option or “swap” transaction) with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from a decline
in the market price or value of the securities of the Company;
(g)            make any request to the Company under Section 220 of the DGCL,
other than requests made by a director under Section 220(d);
(h)            threaten, file or otherwise commence or cause to be threatened,
filed or otherwise commenced, any complaint, litigation, claim, action, suit or
similar proceeding (collectively, a “Legal Proceeding”) against the Company or
its Affiliates, directors, officers or employees (except (1) solely in
connection with enforcing the Stockholder’s rights hereunder, (2) by being a
party to a class action instituted by a third party without the assistance or
encouragement of the Stockholder or (3) any Legal Proceeding in a capacity other
than as a stockholder or director of the Company and only with respect to
matters not relating to corporate activities or actions);
 
- 4 -

--------------------------------------------------------------------------------

(i)             other than through open market broker sale transactions where
the identity of the purchaser is unknown and in underwritten widely dispersed
public offerings, sell, offer or agree to sell or otherwise transfer any shares
of Common Stock to any person that, to the Stockholder’s knowledge, individually
or as part of any “group” (as defined pursuant to Section 13(d) of the Exchange
Act), would Beneficially Own or otherwise control, in the aggregate,  10% or
more of the total Common Stock outstanding at such time;


(j)             make any proposal to the Company or the Board with respect to
any of the foregoing that would reasonably be expected to require the Company to
make a public disclosure of such proposal or otherwise publicly request any
amendment or waiver of any of the foregoing; or
(k)            enter into any discussion, negotiation, agreement or
understanding with any third party with respect to the foregoing or advise,
assist, encourage or seek to persuade any third party to take any action with
respect to any of the foregoing.


For purposes of this Agreement, the “Restricted Period” means the period from
the date hereof until the later of (a) the date that is 30 days prior to the
expiration of the Company’s advance notice period for the nomination of
directors at the Company’s 2018 annual meeting and (b) the date that the
Stockholder Designee ceases to serve on the Board.


Until the end of the Restricted Period, the Stockholder shall, and shall cause
its Affiliates to, cause all Voting Securities owned by it, directly or
indirectly, whether owned of record or Beneficially Owned, as of the record date
for any annual or special meeting of stockholders or in connection with any
solicitation of stockholder action by written consent (each a “Stockholders
Meeting”) within the Restricted Period, in each case that are entitled to vote
at any such Stockholders Meeting, to be present for quorum purposes and to be
voted, at all such Stockholders Meetings or at any adjournments or postponements
thereof, (a) for all directors nominated by the Board for election at such
Stockholders Meeting and (b) in accordance with the recommendation of the Board
on any precatory or non-binding proposals that come before any Stockholder
Meeting.


Section 3.                  Additional Company Obligations.  The Company agrees
that, during the Restricted Period, it will not, and will cause each of its
Affiliates not to, directly or indirectly, in any manner, make any public
statement or announcement that constitutes an ad hominem attack on, or otherwise
disparages or causes to be disparaged, the Stockholder, any of the Stockholder’s
Affiliates, or any of their respective past, present or future officers,
directors, partners, members or agents.


Section 4.                  Termination.  This Agreement is effective as of the
date hereof and shall remain in full force and effect until the day following
the final day of the Restricted Period, provided that Section 5 (and, for the
avoidance of doubt the NDA) and Sections 9 through 21 shall survive the
termination of this Agreement.


Section 5.                  Amendment of NDA. Section 7 of the NDA is hereby
amended and restated in its entirety as follows:
 
 
- 5 -

--------------------------------------------------------------------------------



“7. Term.  This Agreement shall expire on the two-year anniversary of the
termination of the Nomination Agreement, dated as of December 21, 2016, between
you and the Company.”
Section 6.                  Representations of the Company.  The Company
represents and warrants to the Stockholder as follows: (a) the Company has the
power and authority to execute, deliver and carry out the terms and provisions
of this Agreement and to consummate the transactions contemplated hereby; and
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms.
Section 7.                  Representations of the Stockholder.  The Stockholder
represents and warrants to the Company as follows: (a) the Stockholder is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the requisite power and authority to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby; (b) this Agreement has been
duly and validly authorized, executed and delivered by the Stockholder,
constitutes a valid and binding obligation and agreement of the Stockholder and
is enforceable against the Stockholder in accordance with its terms; (c) the
Stockholder, together with its Affiliates, Beneficially Owns, directly or
indirectly, an aggregate of 20,511,494 shares of Common Stock, 423,604 of which
may be acquired by the Stockholder and its Affiliates upon exercise of 211,802
warrants, and such shares of Common Stock constitute all of the Common Stock
Beneficially Owned by the Stockholder and its Affiliates or in which the
Stockholder or its Affiliates have any interest or right to acquire, whether
through derivative securities, voting agreements or otherwise; and (d) as of the
date of this Agreement, the Stockholder Designee satisfies all of the Conditions
and the obligations of the Stockholder Designee set forth in Section 1(f).
Section 8.                  Public Announcements. As soon as practicable after
the date hereof, the Company and the Stockholder shall announce this Agreement
and the material terms hereof by means of a joint press release in the form
attached hereto as Exhibit B (the “Press Release”). Neither the Company nor the
Stockholder shall make any public announcement or statement that contradicts or
disagrees with the statements made in the Press Release, except as required by
law or the rules of any stock exchange or with the prior written consent of the
other party.
Section 9.                  Confidentiality.  Consistent with the Stockholder
Designee’s obligations as a director of the Company to maintain the
confidentiality of Company information, and in furtherance of the Company’s
policies relating to confidentiality applicable to directors, the Stockholder
Designee acknowledges and agrees that he or she will not disclose Company
information to any officers, directors, employees, advisers or other persons
associated with the Stockholder; provided, however, that the Stockholder
Designee shall be permitted to disclose such information to employees of the
Stockholder pursuant to the terms of the NDA.
Section 10.               Definitions.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.
 
- 6 -

--------------------------------------------------------------------------------

“Beneficially Own” has the meaning ascribed to it in Section 13(d) of the
Securities Exchange Act of 1934, as amended.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
“Voting Securities” means the shares of the Common Stock and any other
securities of the Company generally entitled to vote in the election of
directors, or securities convertible into, or exercisable or exchangeable for,
such shares or other securities, whether or not subject to the passage of time
or other contingencies.
Section 11.               Assignment.  No party may assign this Agreement or any
of its rights or obligations hereunder, directly or indirectly, by operation of
law or otherwise, and any assignment hereof will be null and void.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors, legal representatives for the uses and
purposes set forth and referred to herein.
Section 12.               Specific Performance; Governing Law.  The parties
hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and remedies available at law (including money damages) would
not be an adequate remedy for any such breach and that, in addition to other
rights and remedies hereunder, the Company and the Stockholder shall be entitled
to specific performance and/or injunctive or other equitable relief (without
posting a bond or other security) exclusively in the Court of Chancery or, if
such court shall not have jurisdiction, any other state or federal court sitting
in the State of Delaware in order to enforce or prevent any violation of the
provisions of this Agreement.  In the event that any action shall be brought in
equity to enforce the provisions of this Agreement, no party shall allege, and
each party hereby waives the defense, that there is an adequate remedy at law.
Furthermore, each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of the Court of Chancery or other state or federal courts
of the State of Delaware in the event any dispute arises out of this Agreement
or the transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) irrevocably consents to service of process by a reputable
overnight mail delivery service, signature requested, to the address set forth
in Section 13 or as otherwise provided by applicable law. THIS AGREEMENT SHALL
BE GOVERNED IN ALL RESPECTS, INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE.  This Section 12 shall not be deemed the exclusive
remedy for any violation of this Agreement.
 
- 7 -

--------------------------------------------------------------------------------

Section 13.               Notices.  Any notice provided for in this Agreement
shall be in writing and shall be either personally delivered, or mailed first
class mail (postage prepaid, return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the Company at the addresses set
forth below and to the Stockholder at the addresses set forth below.  Notices
shall be deemed to have been given hereunder when delivered personally, three
days after deposit in the U.S. mail, one day after deposit with a reputable
overnight courier service, and when sent by electronic mail to the electronic
mail addresses specified in this subsection.
The Company’s address is:
 
Houghton Mifflin Harcourt Company
 
125 High Street 
 
Boston, MA 02110    Attention:  William Bayers   Facsimile:   (617) 351-1125   
Email:  Bill.Bayers@hmhco.com

                                                                           
 
with copies to (which shall not constitute notice):
 
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
 
1285 Avenue of the Americas
 
New York, NY 10019-6064   Attention:  Robert B. Schumer     John C. Kennedy   
Facsimile:   (212) 492-0097     (212) 492-0025    Email: 
rschumer@paulweiss.com      jkennedy@paulweiss.com

                                                                           
 
The Stockholder’s address is:
 
 
Anchorage Capital Group, L.L.C.
 
610 Broadway, 6th Floor
 
New York, NY 10012   Attention:  David Young   Facsimile:   (212) 432-4601  
Email:  david.young@anchoragecap.com

 
                                                                           


- 8 -

--------------------------------------------------------------------------------



with a copy to (which shall not constitute notice):
 
Schulte Roth & Zabel LLP
 
919 Third Avenue
 
New York, New York 10022   Attention:  Eleazer Klein   Email: 
eleazer.klein@srz.com

                     
Section 14.               No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.
Section 15.               No Third-Party Beneficiaries.  Nothing in this
Agreement, express or implied, is intended or shall be construed to confer upon,
or give to, any person or entity other than the parties hereto and their
respective successors, assigns, heirs, executors and administrators any remedy
or claim under or by reason of this Agreement or any terms, covenants or
conditions hereof, and all of the terms, covenants, conditions, promises and
agreements contained in this Agreement shall be for the sole and exclusive
benefit of the parties hereto and their respective successors, assigns, heirs,
executors and administrators.
Section 16.               Fees and Expenses. Neither the Company, on the one
hand, nor the Stockholder, on the other hand, will be responsible for any fees
or expenses of the other in connection with this Agreement.
Section 17.               Further Assurances.  Each of the parties hereby agrees
that it will hereafter execute and deliver any further document, agreement,
instruments of assignment, transfer or conveyance as may be necessary or
desirable to effectuate the purposes hereof.
Section 18.              Counterparts.  This Agreement may be executed in two or
more counterparts, and may be delivered by means of facsimile or electronic
transmission in portable document format, each of which shall be deemed to be an
original and shall be binding upon the party who executed the same, but all of
such counterparts shall constitute the same agreement.
Section 19.               Complete Agreement; Inconsistent Agreements.  This
Agreement and the NDA represent the complete agreement between the parties
hereto as to all matters covered hereby, and supersede any prior agreements or
understandings between the parties.
Section 20.               Severability.  In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provisions.
 
- 9 -

--------------------------------------------------------------------------------

Section 21.               Amendment and Waiver.  Except as otherwise provided
herein, no modification or amendment of any provision of this Agreement shall be
effective against the Company or the Stockholder unless such modification or
amendment is approved in writing by the Company and the Stockholder.  No waiver
of any provision of this Agreement shall be effective against the waiving party
unless such waiver is in writing by such waiving party.  The failure of any
party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.
[SIGNATURE PAGES FOLLOW]
 
 
 


- 10 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


 
Company:
          Houghton Mifflin Harcourt Company                        
 
By:
/s/ William F. Bayers       Name:  William F. Bayers       Title: 
Executive Vice President, Secretary and
General Counsel
           

 
 
Signature Page to Director Nomination Agreement
 

--------------------------------------------------------------------------------

 

Stockholders:          
Anchorage Capital Master Offshore, Ltd.
               
By: Anchorage Capital Group, L.L.C., its Investment Manager
             
By:
/s/ Natalie Birrell       Name: 
Natalie Birrell
      Title: 
Chief Operating Officer
             

 
Anchorage Illiquid Opportunities Offshore Master III, L.P.
               
By: Anchorage Capital Group, L.L.C., its Investment Manager
             
By:
/s/ Natalie Birrell       Name:  Natalie Birrell       Title: 
Chief Operating Officer
             

 
PCI Fund LLC
               
By: Anchorage Capital Group, L.L.C., its Investment Manager
             
By:
/s/ Natalie Birrell       Name:  Natalie Birrell       Title: 
Chief Operating Officer
             

 
 
 
 
Signature Page to Director Nomination Agreement


 

--------------------------------------------------------------------------------

EXHIBIT A
RESIGNATION
[●], 201[●]
Board of Directors
Houghton Mifflin Harcourt Company
125 High Street
Boston, MA 02110
Re:   Resignation
Ladies and Gentlemen:


This irrevocable resignation is delivered pursuant to that certain Nomination
Agreement (the “Agreement”), dated as of December 21, 2016, by and among
Houghton Mifflin Harcourt Company (the “Company”) and Anchorage Capital Master
Offshore, Ltd., Anchorage Illiquid Opportunities Offshore Master III, L.P. and
PCI Fund LLC, each of which is a stockholder of the Company (the
“Stockholders”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Agreement.
Effective only upon, and subject to, such time as the Stockholders and their
Affiliates cease to Beneficially Own in the aggregate at least 10% of the Voting
Securities of the Company and the Board accepts my subsequently tendered
resignation, I hereby irrevocably resign from my position as a director of the
Company and from any and all committees of the Board on which I serve.
 
 
Sincerely,
                 
Name: Daniel Allen
             

 
 
 

--------------------------------------------------------------------------------

 